UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-1067


LEAVON Z. REEVES,

                Plaintiff - Appellant,

          v.

OWEN & SPARROW, LLC; TWO RIVERS LAW GROUP, PC; ELIZABETH
MCCUBBINS,    Chartis Claims,   Inc.;  CHARTIS   CLAIMS,
INCORPORATED,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   T. S. Ellis, III, Senior
District Judge. (1:10-cv-01075-TSE-JFA)


Submitted:   May 19, 2011                         Decided:   May 23, 2011


Before TRAXLER,     Chief   Judge,   and   AGEE   and   KEENAN,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Leavon Z. Reeves, Appellant Pro Se.           John R. Lockard,
VANDEVENTER BLACK, LLP, Norfolk, Virginia; John Elphinstone
McIntosh, Jr., Fairfax, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Leavon Z. Reeves appeals the district court’s order

denying    relief    on    his    successive     motion      to    reconsider      the

dismissal of his civil complaint.              We have reviewed the record

and find no reversible error.               Accordingly, we affirm for the

reasons stated by the district court.               Reeves v. Owen & Sparrow,

LLC,     No.    1:10-cv-01075-TSE-JFA         (E.D.    Va.    Dec.       29,    2010).

Reeves’s motion for transcripts at the Government’s expense is

denied.        We dispense with oral argument because the facts and

legal    contentions      are    adequately    presented      in    the    materials

before    the    court    and    argument   would     not    aid   the    decisional

process.

                                                                               AFFIRMED




                                        2